DETAILED ACTION
This action is in response to the amended claims filed on 03/16/2020.
Claims 31-43 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 31-39 are drawn to a system/device, Claims 40-43 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 31-43 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for collecting data for breast milk and managing milk inventory. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps for managing breast milk inventory by the processor which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
The limitations of independent claims 1 recites the steps for: 
“receive[ing] first data, the first data including a time and date when the milk disposed in a first container was pumped, a refrigeration status of the milk disposed in the first container, and an amount of the milk disposed in the first container;
Independent claim 14 recites similar limitation in claim 1 to include:
“receive[ing] at least one notification, the at least one notification including at least one of a reminder to pump additional milk and an expiration date of the milk disposed in the first container”
These limitations, as drafted, given the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a non - transitory storage medium, processor, communication interface, user interface, the claimed invention amounts to performance of the limitations of a method of organizing human activity, of managing personal behavior and interactions to manage breast milk inventory. These claims encompass a person of following instructions for collecting breast milk data such as disposed date/time, refrigeration status, and volume of the disposed milk but for the fact that the claims recite a general-purpose computer processor using processor. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity: grouping of abstract ideas. 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human actor but for the recitation of generic computer components, then it falls within the “"method of organizing human activity: grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements such as “non - transitory storage medium, processor, communication interface, user interface, container” that implements the identified abstract idea, (see, Applicant, 0045, 0049). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). In addition, the claims reciting additional elements “cause[ing] the/a communication interface to transmit a message including the first data to a second device/server” in claim 31, 40, and which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0032, 0039, 0098-0099, 0103) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 31, 40 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. non - transitory storage medium, processor, communication interface, user interface) (see, Applicant, 0044-0045, 0049).; and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as analyzing information, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 32-39 and 41-43 include all of the limitations of claim(s) 31 and 40 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 34  the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 32-33, 35-39, 41-43  the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processor, communication interface, user interface, RFID, container, display, server, camera, emitter”. In particular, the claims recite the additional elements that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “cause[ing] … to be displayed on a display” in claim 33, 39, 41,“interrogate[ing] an RFID tag” in claim 38, 43, and “acquiring an image of a ID code or a 2D code disposed on the first container” in claim 37, 42, which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of interrogating data tag amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-32, 35-40, and 42-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alvarez et al. (US 2016/0082165 A1- “Alvarez”).

Regarding Claim 31 (Original), Alvarez teaches a system, comprising:
a first device, the first device including 
a user interface; a communication interface; a non-transitory storage medium; and a processor communicatively coupled to the non-transitory storage medium, to the user interface, and to the communication interface Alvarez discloses pumping device coupled to a peripheral device controller [first device] such as a mobile phone or tablet or personal computer coupled to expression device or pumping device comprising a controller [processor], user interface, communication module, local storage drive (Alvarez: [Fig. 14, 18, 27], [0124], [0126], [0137], [0151], [0198]), the processor configured to:
receive first data from the user interface, the first data including a time and date when the milk disposed in a first container was pumped, a refrigeration status of the milk disposed in the first container, and an amount of the milk disposed in the first container Alvarez discloses a pumping device, “expression device”, coupled to a peripheral device [first device] comprising an integrated sensor unit collects and send to peripheral device measured attributes [first data] such as expressed milk volume into collection reservoir [amount of milk dispensed in the first container], collection reservoir storage location such as refrigerator or freezer [refrigeration status of the milk disposed in the first container] and time and date of the pump session [time and date when the milk disposed in a first container] where a user may access and view the data on user’s interface (Alvarez: [0116], [0151]-[0154], [0159]-[0160])
cause the communication interface to transmit a message including the first data to a second device Alvarez discloses the pumping device coupled to a peripheral device and first data transmitted via a communication module [communication interface] that may transmit expression milk attributes data [first data] to sperate computing device [second device] (Alvarez: [Fig. 14, 27], [0116], [0131], [0136]-[0137]).

Regarding Claim 32 (Original), Alvarez teaches the system of claim 31, wherein the processor is configured to receive at least one notification from the second device by way of the communication interface, the at least one notification including a reminder to pump additional milk Alvarez discloses a device may be configured to provide a notification reminding user to express milk [pump additional milk] (Alvarez: [0141], [0192]).


Regarding Claim35 (Original), Alvarez teaches the system of claim 31, wherein the processor is configured to receive at least one notification from the server by way of the communication interface, the at least one notification including an expiration date of the milk disposed in the first container Alvarez discloses an application checks inventory of milk and programmed to provide a reminder or trigger a message indicating expiration information of the milk such as expiration time frame [an expiration date of the milk disposed in the first container] (Alvarez: [0192]).

Regarding Claim 36 (Original), Alvarez teaches the system of claim 31, wherein the processor is configured to receive at least one notification from the server by way of the communication interface, the at least one notification identifying a low inventory of stored milk Alvarez discloses an application checks inventory of milk and programmed to provide a reminder or trigger a message for inventory related actions when a the inventory shows a little or no milk is available in a stored location (Alvarez: [0192])

Regarding Claim 37 (Original), Alvarez teaches the system of claim 31, wherein the first device includes a camera communicatively coupled to the processor, the camera configured to acquire an image of one of a 1D code or a 2D code disposed on the first container, wherein the processor is configured to extract a first identifier from the image, and wherein the first data includes the first identifier Alvarez discloses an imaging sensor/camera acquiring an image of a QR code [1D code or 2D code] on a milk reservoir or container [first container] where the code provides unique identifier associating expressed milk with the identifier (Alvarez: [0013], [0104]-[0106] [0113], [Fig. 26]). 

Regarding Claim 38 (Original), Alvarez teaches the system of claim 31, wherein the first device includes a radio frequency emitter coupled to the processor, the radio frequency emitter configured to interrogate an RFID tag disposed on the first container, wherein the processor is configured to extract a first identifier from a radio frequency signal received from the RFID tag, and wherein the first data includes the first identifier Alvarez discloses an RFID reader [radio frequency emitter] for scanning RFID tag(s) and providing the unique identifier [first identifier] (Alvarez: [0021], [0104]-[0106], [claim 34]).

Regarding Claim 39 (Original), Alvarez teaches the system of claim 31, wherein the processor is configured to:
receive second data from the server, the second data concerning at least one of historical pumping data and stored milk inventory Alvarez discloses a server and bidirectional communication between the pumping device and server where the server includes stored data of feeding and expression session data [second data] and log of the expression data [historical pumping data] (Alvarez: [Fig. 14, 18, 20A], [0136], [0160], [claim 40, 41, 42])
cause a representation of the second data to be displayed on a display of the first device Alvarez discloses displaying data stored on server [second data] (Alvarez: [Fig. 20A], [0139], [0144], [claim 40, 43]).

Regarding Claim 40 (Original), Alvarez teaches a method, comprising the steps of:
receiving first data from a user interface, the first data including a time and date when the milk disposed in a first container was pumped, a refrigeration status of the milk disposed in the first container, and an amount of the milk disposed in the first container Alvarez discloses a pumping device, “expression device”, coupled to a peripheral device [first device] comprising an integrated sensor unit collects and send to peripheral device measured attributes [first data] such as expressed milk volume into collection reservoir [amount of milk dispensed in the first container], collection reservoir storage location such as refrigerator or freezer [refrigeration status of the milk disposed in the first container] and time and date of the pump session [time and date when the milk disposed in a first container] where a user may access and view the data on user’s interface (Alvarez: [0116], [0151]-[0154], [0159]-[0160])
causing a communication interface to transmit a message including the first data to a server Alvarez discloses the pumping device coupled to a peripheral device and first data transmitted via a communication module [communication interface] that may transmit expression milk attributes data [first data] to sperate computing device [second device] (Alvarez: [Fig. 14, 27], [0116], [0131], [0136]-[0137])
receiving at least one notification from the server by way of the communication interface, the at least one notification including at least one of a reminder to pump additional milk and an expiration date of the milk disposed in the first container Alvarez discloses an application checks inventory of milk and programmed to provide a reminder or trigger a message when a the inventory shows a little or no milk is available in a stored location and inventory related actions [to pump additional milk] in addition to expiration information of the milk such as expiration time frame (Alvarez: [0141], [0192]).

Regarding Claim 42 (Original), Alvarez teaches the method of claim 40, further comprising the steps of:
acquiring an image of a ID code or a 2D code disposed on the first container Alvarez discloses an imaging sensor/camera acquiring an image of a QR code [1D code or 2D code] on a milk reservoir or container [first container] (Alvarez: [0013], [0104]-[0106] [0113], [Fig. 26])	extracting a first identifier from the image, wherein the first data includes the first identifier where Alvarez discloses the code provides unique identifier associating expressed milk with the identifier (Alvarez: [0013], [0104]-[0106] [0113]).

Regarding Claim 43 (Original), Alvarez teaches the method of claim 40, further comprising the steps of:
interrogating an RFID tag disposed on the first container Alvarez discloses an RFID reader [radio frequency emitter] for scanning RFID tag(s) on milk container (Alvarez: [0021], [0104]-[0106], [claim 34])
extracting a first identifier from a radio frequency signal received from the RFID tag, wherein the first data includes the first identifier Alvarez discloses the RFID tag comprising providing the unique identifier [first identifier] associated with expressed breads milk (Alvarez: [0021], [0104]-[0106], [claim 34]).



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2016/0082165 A1- “Alvarez”) in view of Guthrie et al. (US 2016/0220743 A1- “Guthrie”) 

Regarding Claim 33 (Original), Alvarez teaches the system of claim 31, wherein the processor is configured to:
receive a user input from the user interface, the user input signaling a current breast pumping state 
Alvarez discloses a user interaction with a computing device actuating a touch screen [input from the user interface] and displaying feedback or other information from pumping session such as volume of milk expressed Alvarez: [Fig. 19A-C], [0146]-[0147]). However, Alvarez does not expressly disclose current pumping state. 
Guthrie teaches
receive a user input from the user interface, the user input signaling a current breast pumping state Guthrie discloses a user touch a bottom on a user interface [input from the user interface] where the button starts collecting data from a breast pump and/or cause a signal to turn on the pump [user input signaling a current breast pumping state] (Guthrie: [0061])
cause an image of an infant to be displayed on a display of the first device Guthrie discloses a user input on a user interface that display photo of a baby [cause an image of an infant to be displayed] (Guthrie: [0061]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Alvarez user interaction with a touch screen user interface to display pumping data to incorporate user interaction or input to signal pump and acquire pump information in addition to user input to display infant image on the display, as taught by Guthrie which helps with milk let down in nursing mothers (Guthrie: [0061]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2016/0082165 A1- “Alvarez”) in view of Guthrie et al. (US 2016/0220743 A1- “Guthrie”) in view of Bauer (US 2014/0263611 A1) 

Regarding Claim 34 (Original), the combination of Alvarez and Guthrie teaches the system of claim 33, wherein the image is a video image Alvarez discloses using camera/image sensors to capture images of fluid (Alvarez: [0113]). However, Alvarez and Guthrie do not expressly disclose the image is a video image
Bauer teaches 
the image is a video image Bauer discloses capturing breast milk collection container using video (Bauer: [0019]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Alvarez and Guthrie images captured by camera as disclosed by Alvarez to incorporate series of images or video of the milk, as taught by Bauer which helps recognize a codified collection container to determine milk volumes (Bauer: [0019]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2016/0082165 A1- “Alvarez”) in view of Sekine (machine translation JP2011221801A) 

Regarding Claim 41 (Original), Alvarez teaches the method of claim 40, further comprising the steps of: causing the expiration date to be displayed on a display Alvarez discloses determination of expiry data and display if a milk should be disposed [expired] (Alvarez: [0169], [0170], [0192]). However, Alvarez does not expressly disclose display expiration date on a display.
Sekine teaches 
expiration date to be displayed on a display (Sekine: [Fig. 7], [0053]-[0054]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Alvarez the determined expiry date of the milk to be displayed on a display, as taught by Sekine which provide convenience and avoid shortage of breast milk (Sekine: [0014]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2010/0318377		Breast Milk Management System and Method and Elements for Use Therewith
US 2009/0157428		Apparatus and Method for Administration of Mother's Milk
The references are relevant since it discloses process and method of collecting and analyzing breast milk and associating the collected milk with mother and child. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                  

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626